Case 19-01227-5-JNC        Doc 162 Filed 06/18/19 Entered 06/18/19 14:48:11               Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

  In re:

  CAH ACQUISITION COMPANY 16,                       Case No. 19-01227-5-JNC
  LLC, d/b/a HASKELL COUNTY
  HOSPITAL                                          Chapter 11

                             Debtor.


                                 CERTIFICATE OF SERVICE

 I hereby certify that on June 18, 2019, a true and correct copy of the foregoing PATIENT CARE
 OMBUDSMAN’S FIRST REPORT was sent via this Courts ECF notification system to all
 parties who are registered to receive ECF notification in these cases and via United States, postage
 paid, first class mail to the following:

  Marjorie K. Lynch (via ECF)                       Terri L. Gardner (via ECF)
  434 Fayetteville St.                              Nelson Mullins Riley &
  Suite 640                                         Scarborough, LLP
  Raleigh, NC 27601                                 4140 Parklake Avenue, Suite 200
  Bankruptcy Administrator                          Raleigh, NC 27612
                                                    Counsel for Petitioning Creditors

  Katherine M. McCraw                               Thomas W. Waldrep, Jr. (via ECF)
  Assistant Attorney General                        Waldrep LLP
  N.C. Department of Justice                        101 S Stratford Road, Suite 210
  Post Office Box 629                               Winston-Salem, NC 27104
  Raleigh, NC 27602-0629                            Trustee
  Counsel for NC DHHS/DHB

  CAH Acquisition Company #1, LLC                   CAH Acquisition Company #1, LLC
  c/o Corporation Service Company,                  c/o Hospital Management Consulting, LLC
  Registered Agent                                  Attn: Lawrence J. Arthur
  2626 Glenwood Avenue, Suite 550                   4254 N. Oak Trafficway
  Raleigh, NC 27608                                 Kansas City, MO 64116

  James W. Schaffer, President                      Dennis L. Davis, Esq.
  CAH Acquisition Company #1, LLC                   Stinson Morrison Hecker LLP
  958 US Highway 64                                 1201 Walnut, Suite 2900
  East Plymouth, NC 28962                           Kansas City, MO 64106




                                                                                      NPGBO1:2991546.1
Case 19-01227-5-JNC       Doc 162 Filed 06/18/19 Entered 06/18/19 14:48:11          Page 2 of 3




  Shane Reed                                    Curtis S. Potter
  Director/Credit A/R Escalation Finance        Washington County
  Medline Industries, Inc.                      County Manager/Attorney
  Three Lakes Drive                             PO Box 1007
  Northfield, IL 60093                          Plymouth, NC 27962

  Robert Venable, M.D.                          Frank Smith, Esq.
  PO Box 1026                                   FMS Lawyer PL
  Plymouth, NC 27962                            9900 Stirling Road, Suite 226
                                                Cooper City, FL 33024

  Eric L. Johnson                               Baxter Healthcare
  Spencer Fane LLP                              1 Baxter Pkwy, DE3-2E
  1000 Walnut, Suite 1400                       Deerfield, IL 60015-4633
  Kansas City, MO 64106

  U.S. Bankruptcy Court                         American Red Cross Blood Services
  300 Fayetteville Street, 4th Floor            PO Box 905890
  P.O. Box 791                                  Charlotte, NC 28290
  Raleigh, NC 27602-0791

  Amerisource Bergen                            Beckman Coulter, Inc.
  PO Box 5804                                   Dept. Ch. 10164
  New York, NY 10087                            Palatine, IL 60550

  CPSI                                          Creekridge Capital
  6600 Wall Street                              PO Box 1880
  Mobile, AL 36695                              Minneapolis, MN 55480

  Dominion North Carolina Power                 ER, LLC
  PO Box 26543                                  9724 Kingston Pike #1300
  Richmond, VA 23290                            Knoxville, TN 37922

  Fisher Healthcare                             iHealthcare, Inc.
  300 Industry Drive                            3901 NW 28th Street - 2nd Floor
  Pittsburgh, PA 15275                          Miami, FL 33142iHealthcare, Inc.
                                                3901 NW 28th Street - 2nd Floor
                                                Miami, FL 33142

  Landmark National Bank                        LGMG, LLC
  PO Box 308                                    11063 D S Memorial Drive #483
  Manhattan, KS 66502                           Tulsa, OK 74133




                                            2
                                                                                 4826-2792-3075.v1
                                                                                NPGBO1:2991546.1
Case 19-01227-5-JNC          Doc 162 Filed 06/18/19 Entered 06/18/19 14:48:11          Page 3 of 3




  McKesson Corporation                             McNair Oil Co.
  1950 Stemmons FWY #5010                          PO Box 881
  Dallas, TX 75207                                 Plymouth, NC 27962

  Medline Industries, Inc.                         Phusion Marketing Group
  PO Box 382075                                    5051 NW 13th Avenue, Suite G
  Pittsburgh, PA 15251                             Pompano Beach, FL 33064

  Quest Diagnostics                                Ramp Plymouth, PA
  PO Box 740736                                    3 Traveller Lane
  Atlanta, GA 30374                                New Bern, NC 28562

  Town of Plymouth                                 Western Healthcare, LLC
  PO Box 806                                       PO Box 203152
  Plymouth, NC 27962                               Dallas, TX 75320



                                                /s/ Brian R. Anderson
                                                Brian R. Anderson
                                                N.C. State Bar No. 37989
                                                banderson@nexsenpruet.com
                                                Nexsen Pruet, PLLC
                                                701 Green Valley Road, Suite 100
                                                Greensboro, NC 27402
                                                (336) 373-1600




                                               3
                                                                                    4826-2792-3075.v1
                                                                                   NPGBO1:2991546.1
